DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/08/20 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: in the clean version of the instant specification, on page 2, line 4, "a" should be deleted. On page 8, line 17, the phrase --to a node-- should be inserted after the word "connected", i.e., the motor 7, as shown in instant figure 1, is not connected between switches 5 and 6, but rather is connected to the common node between the source/drain terminals of these two transistors. On page 10, lines 13-14, "controls the semiconductor bridge 4" should be changed to --is controlled--.
Appropriate correction is required.

Drawings
5.	The drawings are objected to because the blank boxes in instant figure 1, need to be provided with text labels, i.e., blank box 3 should be labeled "microcontroller", blank box 9 should be labeled "controller", blank box 17 should be labeled "input device", blank box 11 should be labeled "voltage follower" and blank box 15 should be labeled "gate driver". Applicant should note MPEP 608.02(b), subsection II, which indicates that drawing figures should be objected to by the examiner for the situation where unlabeled rectangular boxes shown in the drawings have not been provided with descriptive text labels (note that form paragraph 6.22 is specifically indicated where the first "Examiner Note" reads as follows: "In bracket 1, insert the reason for the objection, for example, --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels--". Moreover, applicant should note 37 CFR 1.83(a) which also indicates that each of the rectangular boxes shown in the drawing figures should be illustrated in the form of a labeled rectangular box. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On the second line of claim 12, "a semiconductor bridge" lacks clear antecedent basis, the reason being that claim 1 already recites "a semiconductor bridge" on the first line thereof, and therefore it is not clear if the semiconductor bridge recited in claim 12 is referring to the same semiconductor bridge or a different semiconductor bridge (if it is referring to the same semiconductor bridge, then "a" on the second line of claim 12 should be changed to --the--). Also in claim 12, "the microcontroller" lacks antecedent basis, the reason being that "a microcontroller" is initially recited in claim 10, but claim 12 does not go back to claim 10.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenz, U.S. Patent Application Publication No. 2015/0188532.
As to claim 1, Lenz discloses, in figure 2,
a method for controlling a semiconductor bridge (the combination of transistors 105 and 104) of an electrically operable motor (the recited motor is just intended use), the semiconductor bridge being controlled depending on a pulse width modulation signal (EN, see figure 3 of Lenz) by a first controllable semiconductor switch (105) and a separate second controllable semiconductor switch (104) for supplying the electrically operable motor with electrical energy, wherein depending on the pulse width modulation signal, a ramp signal (ramp signal 306 and/or ramp signal 312 shown in figure 3 of Lenz) with a predeterminable ramp slope for controlling one of the two controllable semiconductor switches is generated by a ramp generator (all of circuit 201 except for input device 240).
As to claims 2-6, the functional limitations of these claims will be inherent during the operation of the Lenz figure 2 circuitry (the recited fade-out time is the time period between the turn on of the first semiconductor switch and the turn on of the second semiconductor switch). 

As to claim 8, the claimed input device reads on circuit 240.
As to claim 10, the claimed microcontroller is the unillustrated circuitry which outputs signal EN.
As to claim 11, the claimed control device is all of the figure 2 circuitry of Lenz except for transistors 104 and 105.
As to claim 12, note that the motor is described by Lenz in paragraph [0112].
As to claim 13, note that transistor 105 is a high-side switch and transistor 104 is a 
low-side switch.

8.	Claims 1-8 and 10-13 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi, U.S. Patent Application Publication No. 2000/0256617.
As to claim 1, Ochi discloses, in figure 3,
a method for controlling a semiconductor bridge (the combination of transistors 150 and 250) of an electrically operable motor (the recited motor is just intended use), the semiconductor bridge being controlled depending on a pulse width modulation signal (the pulse width modulation signals output from microcontroller 305, see figure 4 and paragraph [0046] of Ochi) by a first controllable semiconductor switch (150) and a separate second controllable semiconductor switch (250) for supplying the electrically operable motor with electrical energy, wherein depending on the pulse width modulation signal, a ramp signal (the ramp signals applied to transistors 150 and 250, as shown in figure 4 of Ochi, i.e., waveforms 420 and 404, 
As to claims 2-6, the functional limitations of these claims will be inherent during the operation of the Ochi figure 3 circuitry (the recited fade-out time is the time period between the turn on of the first semiconductor switch and the turn on of the second semiconductor switch). 
As to claim 7, the claimed voltage follower reads on highside driver 120 shown in figure 3 of Ochi.
As to claim 8, the claimed input device reads on any one or more of the circuit elements of the above-noted ramp generator.
As to claim 10, the claimed microcontroller reads on microcontroller circuitry 305.
As to claim 11, the claimed control device is all of the figure 3 circuitry of Ochi except for transistors 150 and 250.
As to claim 12, note that the motor is described by Ochi in paragraph [0025].
As to claim 13, note that transistor 150 is a high-side switch and transistor 250 is a 
low-side switch. 

9.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiyama, U.S. Patent No. 10,833,669.
As to claim 1, Hiyama discloses, in figure 4,
a method for controlling a semiconductor bridge (the combination of transistors Q1 and Q2) of an electrically operable motor (the recited motor is just intended use), the semiconductor bridge 
As to claims 2-6, the functional limitations of these claims will be inherent during the operation of the Hiyama figure 4 circuitry (the recited fade-out time is the time period between the turn on of the first semiconductor switch and the turn on of the second semiconductor switch).
As to claim 7, the claimed voltage follower reads on circuit U3 shown in figure 4 of Hiyama.
As to claim 8, the claimed input device reads on any one or more of circuit elements U1, U6, PCH, PCL, U13 and U16.
As to claim 9, note that ramp signals S11 and S21 are monitored by circuits STH and STL, respectively.
As to claim 10, the claimed microcontroller is the unillustrated circuitry which outputs signals HG1 and LG1.
As to claim 11, the claimed control device is all of the figure 4 circuitry of Hiyama except for transistors Q1 and Q2.
As to claim 12, note that the motor is MT shown in figure 7 of Hiyama.
As to claim 13, note that transistor Q1 is a high-side switch and transistor Q2 is a 
. 

10.	Claims 1-13 are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukunaga, U.S. Patent No. 5,099,138.
As to claim 1, Fukunaga discloses, in figure 6,
a method for controlling a semiconductor bridge (the combination of transistors 6U and 6L) of an electrically operable motor (the recited motor is just intended use), the semiconductor bridge being controlled depending on a pulse width modulation signal (S1U and/or S1L, see figure 7 of Fukunaga) by a first controllable semiconductor switch (6U) and a separate second controllable semiconductor switch (6L) for supplying the electrically operable motor with electrical energy, wherein depending on the pulse width modulation signal, a ramp signal (VGU and/or VGL shown in figure 7 of Fukunaga) with a predeterminable ramp slope for controlling one of the two controllable semiconductor switches is generated by a ramp generator (all of the circuitry between inputs 8U, 8L and the semiconductor bridge, except for inverters 16U and 16L).
As to claims 2-6, the functional limitations of these claims will be inherent during the operation of the Fukunaga figure 6 circuitry (the recited fade-out time is the time period between the turn on of the first semiconductor switch and the turn on of the second semiconductor switch).
As to claim 7, the claimed voltage follower reads on circuit 10U shown in figure 6 of Fukunaga.
As to claim 8, the claimed input device reads on any one or more of circuit elements 12U, 12L, 9, 14 10U and 10L.

As to claim 10, the claimed microcontroller is the unillustrated circuitry which outputs command signals S1U and S1L.
As to claim 11, the claimed control device is all of the figure 6 circuitry of Fukunaga except for transistors 6U and 6L.
As to claim 12, note that the motor is connected to the emitter terminal of transistor 6U (see figure 1 of Fukunaga which shows that the emitter terminal of this transistor will be connected to a motor).
As to claim 13, note that transistor 6U is a high-side switch and transistor 6L is a 
low-side switch. 

Prior Art Not Relied Upon
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of Sugie, which is also seen to anticipate claims 1-6 and 8-13. Specifically, the semiconductor bridge of claim 1 is formed by the combination of transistors M1 and M2, the pulse width modulation signal is the input signal SIN, and the ramp signal is the ramp signal SGH and/or SGL shown in figure 3 of Sugie.




Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 27, 2021